   Case 3:21-mj-00071-EWH Document 1 Filed 05/28/21 Page 1 of 2 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division


UNITED STATES OF AMERICA,                              )   CRIMINAL NO. 3:20mj____
                                                                              71
                                                       )
       v.                                              )
                                                       )
JACQUELINE MCIVER,                                     )
                                                       )
               Defendant.                              )

                                  CRIMINAL INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:

       1. The defendant, JACQUELINE MCIVER, was on Fort Lee, Virginia, in the Eastern

District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and is

within the special territorial jurisdiction of the United States and this Court.



                                           COUNT ONE

                                      (Citation No. 09944644)

        On or about March 12, 2021, in the Eastern District of Virginia at Fort Lee, Virginia,

property administered by the Department of Defense, and within the jurisdiction of this Court and

the special territorial jurisdiction of the United States, defendant, JACQUELINE MCIVER, did

willfully and knowingly embezzle, steal, purloin, and convert to her own use property of the United

States of a value not exceeding $1,000, to wit: JACQUELINE MCIVER, did remove a price tag
   Case 3:21-mj-00071-EWH Document 1 Filed 05/28/21 Page 2 of 2 PageID# 2




from a higher priced item and placed the item in a box with a lower price tag to avoid paying full

price to steal jewelry, of a value of approximately $59.99 from the Fort Lee Post Exchange.

(In violation of Title 18, United States Code, Section 641).



                                               RAJ PAREKH
                                               ACTING UNITED STATES ATTORNEY



                                          By: __________/s/_______________
                                               Stuart A. Hamm
                                               Special Assistant United States Attorney
                                               United States Attorney’s Office
                                               919 East Main Street, Suite 1900
                                               Richmond, VA 23219
                                               Phone: (804) 765-1537
                                               Fax: (804) 765-1950
                                               Stuart.a.hamm.mil@mail.mil
